United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 1, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60713
                         Summary Calendar


ROXANNE ZABNER-WILLIS,

                                    Plaintiff-Appellant,

versus

JAMES W. GLADDEN,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:04-CV-229-R
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roxanne Zabner-Willis (“Zabner”) and two other pro se

plaintiffs, Timothy C. Willis and Bob G. Willis, filed an action

under the civil Rackeeter Influenced and Corrupt Organizations

(“RICO”) Act, 18 U.S.C. § 1961, and a diversity action against

defendant attorney James W. Gladden.   The two actions were

assigned the same district court case number, apparently because

they were based on almost identical factual allegations.

     On July 8, 2004, the district court issued an order severing

the combined action into three individual actions, “one for each

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-60713
                                    -2-

individual named plaintiff.”       Zabner has now filed an

interlocutory appeal from the July 8, 2004, order.

     This court must examine the basis of its jurisdiction on its

own motion, if necessary.       Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).     The July 8, 2004, order being appealed is not a

final decision within the meaning of 28 U.S.C. § 1291 as it did

not end the litigation on the merits.           See Cunningham v. Hamilton

County, Ohio, 527 U.S. 198, 204 (1999).             The order severing the

case is not an immediately appealable collateral order.               See

Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978); In re

Lieb, 915 F.2d 180, 185 (5th Cir. 1990) (and decisions cited

therein); 19 MOORE’S FEDERAL PRACTICE § 202.11[11]; 15B CHARLES ALAN

WRIGHT & ARTHUR P. MILLER, FEDERAL PRACTICE   AND   PROCEDURE § 3914.20.

     Accordingly, the appeal is DISMISSED for lack of

jurisdiction.